                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELA WARE


 TQ DELTA, LLC,


                Plaintiff,

                                                       Civil Action No. 14-954-RGA
        V.


 ADTRAN, INC. ,


                Defendant.



 ADTRAN, INC.,


                Plaintiff and
                Counterclaim Defendant,


        V.                                             Civil Action No. 15-121-RGA


 TQ DELTA, LLC,


                Defendant and
                Counterclaim Plaintiff.




                                 MEMORANDUM ORDER


      Pending before the Court is ADTRAN' s Motion for Reargument and Claim Construction

in light of the Court' s Opinion (D.I. 804) on ADTRAN's Motion for Claim Construction and




                                              1
Summary Judgment on the '956 and ' 411 Patents. (D.I . 831). 1 I have reviewed the parties'

briefing and related papers. (D.I. 831 , 859).


I.      BACKGROUND

        The motion arises from an ongoing dispute between the parties as to ten of the patents-in-

suit (the "Disputed Patents"). 2 I summarized the relevant background in my September 11 , 2019

Summary Judgment Opinion and incorporate that background here. (D.I. 804 at 1-2).

II.     DISCUSSION

             A. "[T]he [first/second] allocated portion of the shared memory" in '956 patent,

                 claim 31

        ADTRAN requests that I construe the term "the [first/second] allocated portion of the

shared memory" in claim 31 of the '956 patent to mean "the total amount of the shared memory

allocated during the allocating to the [deinterleaving/packet retranmission] function." (D.I. 831

at 3). ADTRAN argues that because TQ Delta disagrees with exactly what is included in the

"shared memory," I must construe the term . (Id. at 2). This dispute, however, is not one of claim

scope, but instead about how the term is applied to the accused products. (See D.I. 804 at 7-8).

This fact question is reserved for the jury, thus ADTRAN' s motion is DENIED as to this term.

             B. "[T]he memory" in '411 patent, claim 10

        ADTRAN asks that I construe the term "the memory" in claim 10 of the '411 patent to

mean the "total amount of memory allocated during the allocating of the memory." (D.I. 831 at

4). Similar to above, the issue here is not of the scope of "the memory" but rather how " the




1
 All docket items citations refer to C.A. No. 14-954 unless otherwise noted .
2
 The parties refer to these ten patents as the " Disputed Patents" because they involve a dispute about contract
construction. I adopt this terminology. The Disputed Patents are U.S . Patent Nos. 7,453 ,881 , 7,809,028, 7,978,706,
8,422,511 , 7,796,705 , 8,335,956, 8,407,546, 8,468,4 I I, 8,645 ,784, and 8,598,577 . (D.1 . 232 at 6).

                                                         2
memory" applies to the accused products. (See D.I. 804 at 8). This too is a question of fact for

the jury and ADTRAN's motion is DENIED as to this term.

            C. "[H]as been allocated" in '411 patent, claim 10

        In my September 11, 2019 Memorandum Opinion, I construed the term "memory .. .

allocated" to have its plain and ordinary meaning. (D.I. 804 at 7). Because the phrase has

multiple plain and ordinary meanings, the instant meaning must be ascertained from the context

of the particular claim. (Id. at 6). The parties now contend that there is a dispute as to what the

plain and ordinary meaning of "memory ... allocated" is in the context of' 411 patent, claim 10.

(D.1. 831 at 4-5; D.I. 859 at 7). "[T]he plain and ordinary meaning may be inadequate when a

term has more than one ' ordinary' meaning or when reliance on a term's 'ordinary' meaning

does not resolve the parties' dispute." 02 Micro Int '! Ltd. V Beyond Innovation Tech. Co., Ltd.,

521 F.3d 1351, 1361 (Fed. Cir. 2008). This dispute is over claim scope, not of the surrounding

facts, and so I must resolve it.


        Claim 10 of the '411 patent reads:


            10. A transceiver capable ofpacket retransmission comprising:

           a transmitter portion capable of transmitting a plurality of packets,
            identifying at least one packet of the plurality of packets as a packet that
           should be retransmitted and allocating a memory between a retransmission
           function and an interleaving and/or deinterleaving function, wherein at least
           a portion of the memory may be allocated to the retransmission function or to
           the interleaving and/or deinterleaving/unction at any one particular time, and
           wherein a message transmitted during initialization indicates how the memory
           has been allocated between the retransmission function and the interleaving
           and/or deinterleaving function in the transceiver.
       (emphasis added).




                                                 3
        ADTRAN asks me to explain which of the plain and ordinary meanings apply to the

different limitations of claim 10 of the '411 patent similarly to the example I gave in my

September 11 , 2019 Opinion about claim 31 of the ' 956 patent. (D.I. 831 at 4-5). To resolve the

parties' dispute, I will do so.


        Claim 10 of the '411 patent uses "allocate" in three different contexts. First, claim 10

describes "allocating a memory between a retransmission function and an interleaving and/or

deinterleaving function ." (' 411 patent, cl. 10). In this context, the plain and ordinary meaning of

"allocating" is "partitioning." See '411 patent at col. 18:44-47 ("Associated with the ability to

allocate or partition memory between one or more of the interleaving/deinterleaving/RS

coding/RS decoding functionality and retransmission functionality . . .").


        Second, claim 10 states that "at least a portion of the memory may be allocated to" one

function or another. (' 411 patent, cl. 10). Here, "allocated" means "used. " See '411 patent at

col. 17:55-63 ("a first portion of the memory can be used for one function and a second portion

of the memory for some other function. For example, if the configuration and noise conditions

are such that the interleaving/RS coding would not provide good error correction/coding gain,

then all the available memory could be used for the retransmission function and none allocated

to the interleaving/deinterleaving/RS coding/RS decoding functionality, e.g., the

interleaving/deinterleaving could be disabled.") (emphasis added). Rather than a static

assignment of memory to a function for a future purpose, this part of the claim describes a

dynamic "use" of the memory, where the portion of the memory "allocated to" or "used by" each

function can change depending on the instant requirements.


        Third, claim 10 describes "a message transmitted during initialization [which] indicates

how the memory has been allocated" between the functions. (' 411 patent, cl. 10). ADTRAN

                                                 4
argues that, in the context of claim 10, "has been allocated" must mean that the "message relates

to an actual allocation that has already happened." (D.I. 831 at 6). Inserted into the claim this

reads: "a message ... indicates how the memory [has been ultimately assigned or used]. " (Id. at

6-7). Conversely, TQ Delta argues that, in light of the specification, the term "has been

allocated" means "setting an upper bound." (D.I. 859 at 8).


       The key context of this use of "allocated" rests in the "initialization" limitation. Because

the information about "how the memory has been. allocated" is transmitted in a message during

initialization, it cannot mean how the memory "has been ultimately assigned or used" as

AD TRAN suggests. (See D .I. 831 at 6-7). This would mean that the functions have already

completed and that this message would contain after-the-fact reporting on how the memory was

actually assigned or used as between the functions. But this is not what is claimed in claim 10.

Opposite of a post hoc report, the claim describes an initialization message. This initialization

message indicates "how the memory has been allocated" between the functions at the start of the

operation. See Initialize, Oxford English Dictionary Online, Third Edition ("To set to the value,

or put in the condition, appropriate to the start of an operation."). Thus, "has been allocated"

must mean "how the memory has been set aside" for the various functions .


III.   CONCLUSION

       ADTRAN' s Motion for Reargument and Claim Construction is DENIED-in-part and

GRANTED-in-part.



       IT IS SO ORDERED this L day of October, 2019.



                                                       Isl Richard G. Andrews
                                                      United States District Judge
                                                 5
